UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1628


MAURICIO TURCIOS BONILLA,       a/k/a    Maricio    Turcios,   a/k/a
Mauricio Bonilla Turcios,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 13, 2016               Decided:     February 10, 2016


Before TRAXLER,   Chief   Judge,   and    KING     and   THACKER,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Clifton S. Elgarten, Jared A. Levine, CROWELL & MORING LLP,
Washington, D.C., for Petitioner.   Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Cindy S. Ferrier, Assistant
Director, Keith I. McManus, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Mauricio       Turcios     Bonilla,        a     native     and       citizen    of   El

Salvador,      petitions        for   review      of     an    order    of    the   Board     of

Immigration Appeals dismissing his appeal from the immigration

judge’s       denial       of   Bonilla’s         application          for    special     rule

cancellation         of    removal    under       the    Nicaraguan          Adjustment      and

Central American Relief Act (“NACARA”). *                        In his brief, Bonilla

asserts that the agency violated his right to due process by

relying on FBI documents reporting his criminal history to find

that       Bonilla   had    two   convictions           for    crimes    involving       moral

turpitude and conclude that he was “inadmissible” under 8 U.S.C.

§ 1182(a)(2)(A)(i)(I)             (2012),          and         thus      ineligible          for

cancellation         of    removal     under       the        NACARA.        See    8   C.F.R.

§ 1240.66(b)(1) (2015) (mandating that, to establish eligibility

for NACARA relief, the alien must establish that he is “not

inadmissible under section 212(a)(2) . . . of the [Immigration

and Nationality] Act”).

       The NACARA provides that “[a] determination by the Attorney

General as to whether an alien satisfies the requirements of

       *
       Pub. L. No. 105-100, 111 Stat. 2160, 2193-2201 (1997),
amended by Pub. L. No. 105-139, 111 Stat. 2644, 2644-45 (1997)
(codified as amended in scattered sections of 8 U.S.C.). “Under
NACARA, certain nationals from Guatemala, El Salvador, and
former Soviet bloc countries may apply for suspension of
deportation or special rule cancellation of removal.”     Pastora
v. Holder, 737 F.3d 902, 905 (4th Cir. 2013) (footnote omitted).



                                              2
[NACARA eligibility] is final and shall not be subject to review

by any court.”         NACARA § 203(a)(1)(C)(ii) (Pub. L. No. 105-100,

111 Stat. 2160, 2197-98).                This court has recognized that 8

U.S.C. § 1252(a)(2)(D) (2012), the statutory exception to the

jurisdiction-stripping          provision      in     8    U.S.C.     § 1252(a)(2)(B)

(2012), applies in NACARA cases, and thus we have jurisdiction

to review only constitutional claims or questions of law arising

from the denial of that relief.               See De Leon v. Holder, 761 F.3d
336, 339 (4th Cir. 2014) (“Congress has strictly limited our

jurisdiction      to   review     the    Attorney         General’s    resolution     of

NACARA applications.”); Barahona v. Holder, 691 F.3d 349, 353

(4th Cir. 2012) (recognizing limitations on this court’s review

of an agency ruling on a NACARA application).

     The grant of NACARA relief “is not a matter of right under

any circumstances but rather is in all cases a matter of grace

to be determined by the Attorney General.”                       De Leon, 761 F.3d at

339 (internal quotation marks omitted).                          Under Dekoladenu v.

Gonzales, 459 F.3d 500, 508 (4th Cir. 2006), abrogated on other

grounds by Dada v. Mukasey, 554 U.S. 1 (2008), a due process

claim    cannot   stand    when    the    underlying        relief    is   entirely   a

matter    of   discretion    because,         under       such    circumstances,    the

alien has neither a liberty nor property interest in the relief

he seeks.      See also Smith v. Ashcroft, 295 F.3d 425, 429-30 (4th

Cir. 2002) (holding that alien’s lack of a “protected liberty or

                                          3
property interest” in a discretionary waiver of deportation was

“a   circumstance       fatal     to   his       due    process       claim”).      Thus,

Bonilla’s      due    process   claim    fails         for    lack    of   cognizability

because   he    had    no   protected    liberty         or    property     interest   in

receiving special rule cancellation of removal under the NACARA.

     Accordingly, we deny the petition for review.                            We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the   materials           before    this    court   and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                             4